                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:20-CV-133-BO

HENRY HALLAGER,                               )
         Plaintiff,                           )
                                              )
              v.                              )                    ORDER
                                              )
ACCOUNT RESOLUTION SERVICES,                  )
LLC, EXPERIAN INFORMATION                     )
SOLUTIONS, INC.,                              )
           Defendants.                        )



       At the direction of the Court, the clerk issued an order redesignating this action as a

Western Division case and directing that that all future documents reflect the revised case

number of 5:20-CV-354-BO [DE-7].

       Due to an internal docketing error, a new case number is required for this action. All

future documents shall reflect the new case number of 5:14-CV-354-BO. No further filing

shall be made in 4:20-CV-133-BO or 5:20-CV-353-BO.

       SO ORDERED. This 7th day of July, 2020.


                                                         /s/ Peter A. Moore, Jr.
                                                         Clerk of Court




          Case 5:20-cv-00354-BO Document 8 Filed 07/07/20 Page 1 of 1
